Citation Nr: 0322975	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  00-09 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder, to 
include as secondary to flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from March 1961 to April 1968.  
These claims initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  By a March 2001 decision, 
the Board, in pertinent part, remanded the claims of 
entitlement to service connection for a back disorder and for 
PTSD.  Following further development, these claims are again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  The medical evidence establishes that the veteran does 
not meet the criteria for assignment of a diagnosis of PTSD.

3.  The veteran experienced only acute and transitory 
episodes of back pain in service, and for many years after 
service.  

4.  A current chronic back disability is not shown by the 
record to be linked to the veteran's service, and the veteran 
is not service connected for flat feet.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2002).

2.  The criteria for entitlement to service connection for a 
back disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for PTSD and for a back disorder because these 
disorders first arose in service or are due incidents of his 
service.

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  This final rule includes amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Then VA has a duty to assist the 
veteran in obtaining the evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The veteran was first notified of the enactment of the VCAA 
by a March 2001 Board decision, which advised the veteran 
that the VCAA had been enacted and provided a brief overview 
of the application of some provisions of the VCAA to his 
claims.  In April 2001, the RO again advised the veteran of 
the VCAA, afforded the veteran an opportunity to submit or 
identify relevant evidence, advised the veteran as to the 
status of evidence that had been identified but had not yet 
been obtained, and advised the veteran of his 
responsibilities in connection with development of the 
evidence.  This April 2001 letter was accompanied by a PTSD 
development letter, requesting that the veteran submit 
information about claimed stressors.  The veteran submitted 
that information in June 2001.

The April 2001 letter indicated that the veteran should 
submit the evidence as soon as possible, and suggested that 
he submit the evidence by June 30, 2001.  However, the 
veteran did not provide additional identification of clinical 
providers, and, in April 2002, the RO sent another letter 
reminding him that he had provided no additional evidence 
identifying VA or non-VA treatment.  This letter specifically 
advised the veteran of alternative types of evidence he could 
submit.  This letter also specifically notified the veteran 
that evidence submitted within one year could be considered.  

More than one year has elapsed since the RO provided the 
veteran with the April 2002 notice as to the time limit for 
submitting evidence.  Additionally, more than two years has 
elapsed since the veteran was notified of the provisions of 
the VCAA.  The Board finds that the duty to notify the 
veteran has been completely and fully met.  

The VCAA provides that the duty to assist includes providing 
a medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
injury or disease in service; and, (C) indicates that the 
claimed disability or symptoms may be associated with the 
established events, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159.  The veteran was 
provided specific examinations to determine the nature and 
etiology of the claimed disabilities.  

The discussion in the rating decisions issued in this case, 
beginning in 1999, together with the Board's March 2001 
decision, notices of the VCAA and of evidence development in 
April 2001 and April 2002, and the June 2003 supplemental 
statements of the case, advised the veteran of evidence 
required to establish a claim of service connection on the 
merits.  The RO discussed the veteran's responsibility to 
submit or identify evidence and VA's duty to assist the 
veteran, and the assistance VA provided was complete.  
Adjudication of the claim may proceed.  

Factual background

The veteran's service medical records reflect that the 
veteran did not provide a history of back injury or back pain 
at the time of examination for service induction in early 
March 1961.  However, in late March 1961, when he sought 
treatment for back pain, the veteran reported that his back 
and left knee were painful as the result of a car accident in 
September 1960 and that he had been told by a chiropractor 
that he had a bone in his back out of place as the result of 
that accident.  In January 1967, the veteran was treated for 
pain in the right sacral region following twisting while 
working.  The veteran did not thereafter seek treatment for 
back pain during his service.  At the time of discharge 
examination in April 1968, in the history he completed, the 
veteran indicated that he did not have recurrent back pain, 
and the veteran's spine and musculoskeletal system were 
described as normal on examination in April 1968.

Private clinical records stated in December 1992 reflects and 
that, in the course of treatment for depression, the veteran 
reported that he injured his back in 1973 in an automobile 
accident.

At the time of VA examination conducted in March 1993, the 
veteran reported trouble with his feet, legs, and nerves.  
The veteran reported having sustained knee injuries in 1973 
when he was the restrained driver in a motor vehicle 
accident.  He complained of low back pain "every now and 
then" but denied specific injury to his back.  He also 
related that he was constantly nervous.  The examiner 
assigned a diagnosis of history of low back pain, rule out 
chronic musculoskeletal syndrome, and anxiety.  

VA outpatient treatment notes dated in January 1994 and 
February 1994 reflect that the veteran reported an acute 
onset of low back pain with radiation of pain to the right 
leg.  On initial examination in January 1994, the veteran 
reported that he did not have previous back problems until 
this episode started.  He reported that he had not worked 
since October 1992, when he was treated for an episode of 
depression.  He reported that he was working as a life 
insurance agent at that time.  A private MRI (magnetic 
resonance imaging) examination of the lumbar spine conducted 
in March 1994 disclosed degeneration of the L4-L5 and L5-S1 
disks with mild bulging of the L4-L5 annulus, but no evidence 
of herniation or spinal stenosis.

On VA examination conducted in May 2002, the examiner 
considered the stressors described by the veteran.  The 
examiner concluded that the diagnosis of major depressive 
disorder previously assigned was correct and that the 
veteran's symptoms did not meet the criteria for a diagnosis 
of PTSD.  The examiner further opined that the veteran's 
depression was not due to his experiences in the service.

On VA examination conducted in May 2002, the veteran reported 
his belief that he injured his back during boot camp, and 
described the activities he felt injured his back.  The 
veteran reported he originally sought chiropractic treatment 
in 1977.  He reported severe pain approximately once each 
week that generally lasted one or two days.  The examiner 
concluded that it was impossible to determine exactly when 
the veteran's pain started, and that any such determination 
would depend on the accuracy of information the veteran 
provided.  

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  A 
veteran may establish that a chronic disease was present in 
service by satisfactory evidence of a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

As judicially formulated, in order for a claim to be granted, 
there must be competent evidence of current disability 
(established by medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (established by 
lay or medical evidence); and of a nexus between the 
inservice injury or disease and the current disability 
(established by medical evidence).  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

1.  Claim for service connection for PTSD

Private clinical records reflect that the veteran was treated 
for major depression from December 1992 through November 
1995.  On VA examination conducted in March 1993, a diagnosis 
of anxiety was assigned.  At the termination of treatment, 
the treating provider stated that the veteran's depression 
was in fairly good remission on medication.  The provider 
concluded that the veteran's depression was fairly well 
resolved and that the veteran would continue to remain on 
medications to be given through his family physician.

In his substantive appeal submitted in March 2000, the 
veteran stated that the reason there was no diagnosis of PTSD 
was that he was treated by a non-VA physician.   However, the 
examiner who conducted VA examination in March 2002 
specifically considered the possibility of a diagnosis of 
PTSD, and concluded that the veteran did not meet the 
diagnostic criteria for an assignment of a diagnosis of PTSD.  

Although providers have determined that the veteran has a 
mental health disorder, no health care provider has assigned 
a diagnosis of PTSD.  The March 2002 VA examination report 
includes a specific opinion that the veteran's psychiatric 
symptoms do not meet the criteria for a diagnosis of PTSD.  

The veteran contends that his depression is a symptom of his 
PTSD.  The veteran's expressed belief that he has PTSD is the 
only indication in the record of a possible diagnosis of 
PTSD.  However, the veteran also is a layman, and is not 
qualified to render medical opinion as to the correct 
diagnosis of a psychiatric disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

One of the basic requirement for entitlement to service 
connection for a claimed disability is competent evidence of 
that the claimed disability is present.  A disorder such as 
PTSD would have to be shown by medical diagnosis.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
absence of medical evidence or opinion that the veteran has 
PTSD, it would be unreasonable for the Board to award service 
connection for that disorder.  The claim must be denied.  

2.  Claim for service connection for a back disorder

In a statement from submitted in September 1999, the veteran 
stated that he had asked a VA physician if the deteriorating 
disks in his lower back could have been caused in boot camp, 
and the physician stated that this was possible.  VA 
outpatient clinical records confirm that the veteran was 
treated by the named physician.   Although this physician did 
not put in writing the opinion that the veteran has stated he 
provided, the Board assumes that such opinion was provided. 

In this regard, however, to state something is possible adds 
nothing meaningful to the information the Board must consider 
to make its decision.  Use of the word "possible" 
necessarily carries with it the implication that any 
relationship being described possibly may not be present.  
Language couched in such tentative terms, at bottom is at 
best speculative, and in the Board's view cannot be read to 
establish a nexus between any event from the veteran's 
service and the onset of his presently diagnosed disorder.  

This conclusion that current disability is not related to 
service is also consistent with the over all record.  The 
isolated back complaints in service are clearly that, 
isolated complaints, with no back abnormalities noted at the 
time of the veteran's service discharge.  The veteran 
apparently had no further back problems until after his post-
service 1973 accident, and indeed, very few complaints after 
that for many years, as he reported in 1994, that his 
complaints at that time were the first such complaints.  
Regardless of the accuracy of the remark by the veteran 
regarding the history he provided in 1994, (since elsewhere, 
he reported complaints in 1977), they clearly establish an 
absence of what may be considered a pattern of chronic 
complaints.  

In this light, the Board does not consider the evidence to 
establish the onset of a chronic back disability during 
service.  Accordingly, a basis upon which to establish 
service connection for a back disability has not been 
presented, and the appeal is denied.  

As to the contention that service connection for a back 
disability is warranted as secondary to flat feet, the 
veteran is not service connected for flat feet.  (His claim 
to establish service connection for flat feet was denied by 
the Board in March 2001.)  Accordingly, there is no basis for 
entitlement to service connection under this theory.  
38 C.F.R. § 3.310.  


ORDER

The appeal for service connection for PTSD is denied.

The appeal for service connection for a back disorder is 
denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

